Citation Nr: 0207420	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  01-09 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable rating for subacute serum 
hepatitis with enlargement of the liver, to include 
restoration of a 30 percent evaluation.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 2000, March 2001, and May 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Indianapolis, Indiana (RO).

The Board observes that the veteran submitted several lay 
statements in June 2001 that discussed his apparent 
psychiatric symptoms.  The RO should contact the veteran and 
clarify whether he desires to submit a claim for a 
psychiatric disability.  If so, the RO should accomplish all 
necessary development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran was diagnosed with subacute hepatitis during 
active service, and it was etiologically related to 
intravenous use of cocaine.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for subacute serum 
hepatitis with enlargement of the liver, to include 
restoration of a 30 percent evaluation, have not been met.  
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).

2.  The criteria for entitlement to TDIU have not been met.  
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a compensable 
evaluation for his service-connected serum hepatitis and that 
the RO improperly reduced his assigned evaluation.  He 
further contends that he is unemployable due to his service-
connected serum hepatitis and therefore, should be assigned a 
100 percent disability rating.

I. Hepatitis

The record shows that the veteran initially claimed 
entitlement to service connection for hepatitis in March 
1972.  In an August 1972 rating decision, the RO granted 
service connection for subacute serum hepatitis and assigned 
a 10 percent evaluation effective from December 1971.  The RO 
granted service connection based on a diagnosis of hepatitis 
in service and the findings on a current VA examination.  

The service medical records show that the veteran was 
hospitalized from October to December 1971 with a diagnosis 
of serum hepatitis, secondary to intravenous use of drugs.  
At time of admission, the veteran freely gave a history of 
intravenous use of cocaine for the past several months.  

The RO subsequently reduced the veteran's assigned rating to 
noncompensable, effective from December 1974.  It made this 
reduction based upon VA examination findings of a normal 
liver.  Subsequent rating decisions, and a February 1983 
Board decision, confirmed and continued the noncompensable 
evaluation.

In February 2000, the veteran submitted a request for an 
increased evaluation for his service-connected hepatitis.  An 
April 2000 VA examination found an enlarged liver and minimal 
liver damage.  Therefore, in a May 2000 rating decision, the 
RO increased the assigned rating to 30 percent effective from 
February 2000.  The veteran expressed disagreement with the 
assigned rating and completed his appeal with a VA Form 9.

In November 2000, the RO found that the May 2000 rating 
decision contained clear and unmistakable error and proposed 
to reduce the veteran's assigned evaluation to zero percent.  
The RO determined that, as the veteran's service-connected 
hepatitis was due to his illicit drug use, payment of 
compensation for that disability was prohibited.  In March 
2001, the RO, in fact, reduced the assigned evaluation to 
zero percent effective from June 2001.  The veteran expressed 
disagreement with the rating reduction and completed his 
appeal with a VA Form 9.

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  However, no compensation shall be paid if the 
disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) 
(2001).  Corresponding regulations provide that alcohol abuse 
and drug abuse, unless they are a "secondary result" of an 
"organic disease or disability," are considered to be 
"willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3). 

With respect to alcohol and drug abuse, section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(n), 3.301.  In January 1997, a VA General Counsel 
opinion concluded that payment of compensation is prohibited 
whether the claim is based upon direct service connection or, 
under 38 C.F.R. § 3.310(a), upon secondary service connection 
for a disability claimed as being due to a service-connected 
disorder, whether the claim is that the service-connected 
disorder caused the disability, or that it aggravated the 
disability.  See VAOPGCPREC 2-97.

In a subsequent opinion, the General Counsel concluded that 
additional disability, due to alcohol or drug abuse secondary 
to a service-connected disability, could be service connected 
pursuant to 38 C.F.R. § 3.310(a), but that compensation would 
not be payable for such additional disability.  See 
VAOPGCPREC 2-98; see also Barela v. West, 11 Vet. App. 280 
(1998) (holding that service connection for alcohol and drug 
abuse could be established; the statutes only prohibited the 
payment of compensation for disability due to alcohol or 
substance abuse, not a grant of service connection for such 
disability from which other, ancillary benefits could be 
awarded).

In a more recent opinion, the General Counsel reiterated that 
38 U.S.C.A. § 105(a), as amended by Section 8052 of OBRA 
1990, precludes direct service connection for a disability 
that is a result of a veteran's own abuse of alcohol or drugs 
for purposes of all VA benefits.  See VAOPGCPREC 7-99.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a veteran can receive compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, his service-connected disability.  In 
other words, section 1110 does not preclude compensation for 
an alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  

Rather, the statute precludes compensation only for (a) 
primary alcohol abuse disabilities and (2) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
primary as meaning an alcohol abuse disability arising during 
service from voluntary and willful drinking to excess.  The 
Court also reasoned that, like the primary alcohol abuse 
disability, a secondary disability arising from a primary 
alcohol disability is not compensable because it too is a 
"result of the veteran's own...abuse of alcohol or drugs".  
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g 
denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc order). 

The Allen decision explicitly overruled Barela v. West, 11 
Vet. App. 280 (1998), and, in part, VAOPGCPREC 2-98, 
concerning the payment of additional disability compensation 
due to alcohol or drug abuse secondary to a service-connected 
disability.  

Based on the foregoing, the Board finds that there is no 
basis to warrant an allowance of the veteran's claim for a 
compensable rating for hepatitis.  The applicable statutes 
and regulations, as well as the recent holding of the Federal 
Circuit, clearly establish that payment of compensation is 
prohibited for a secondary disability that results from 
primary drug abuse.  In other words, the veteran is seeking 
compensation for a disability that was caused by his drug 
abuse; he is not seeking compensation for drug dependence 
that arose from a service-connected disability.

The evidence clearly shows that the veteran's hepatitis is 
due to drug abuse.  In this regard, the service medical 
records document a history of drug abuse, admitted to by the 
veteran, and identified as the cause of the hepatitis.  No 
medical evidence shows that the hepatitis is otherwise 
related to service.  Therefore, the Board finds that the RO 
did commit error in the May 2000 rating decision and that the 
RO was correct in its subsequent reduction of the veteran's 
evaluation.  

As there is no legal basis to award a compensable evaluation, 
the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (in cases where the law and not the evidence 
is dispositive, a claim for entitlement to VA benefits should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law).  In so deciding, the Board notes that, since this 
case has no legal merit and is being decided solely based on 
applicable law, the Veterans Claims Assistance Act of 2000 
(VCAA) is not for application as to this issue.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (the enactment of 
the VCAA does not affect matters of statutory interpretation 
and application.


II. TDIU

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total and 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2001).

A veteran who fails to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a) (2001) may still prevail in a 
TDIU claim if he is able to meet the requirements of 38 
C.F.R. § 4.16(b) (2001).  It is the established policy of the 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Services, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a) (2001). 

Based upon the aforementioned discussion of the applicable 
law, the Board concludes that entitlement to TDIU is 
prohibited as the veteran's only service-connected disability 
is serum hepatitis.  As explained above, compensation for the 
serum hepatitis is prohibited by law as it was incurred as a 
result of willful abuse of drugs.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a); Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 
2001) (en banc order). 

Accordingly, this claim is denied as a matter of law and the 
VCAA is not for application.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


ORDER

A compensable evaluation for subacute serum hepatitis with 
enlargement of the liver is denied.

Entitlement to TDIU is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

